Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 2nd day of January
2013 (the “Effective Date”), by and between MYOS Corporation, a Nevada
corporation (the “Company”), and Glen R. Fleischer (the “Executive”).


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions herein provided.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:


1.    Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.
 
2.    Term. The employment of the Executive by the Company shall commence as of
the Effective Date and terminate on the third (3rd) anniversary of the Effective
Date (the “Initial Term”), unless sooner terminated as hereinafter provided.
Following the Initial Term, this Agreement shall be automatically renewed for
successive additional one (1) year terms (each a “Renewal Term” and together
with the Initial Term, the “Term”), unless either party gives prior written
notice of non-renewal to the other party at least sixty (60) days prior to the
termination date of the Initial Term or the then current Renewal Term, as
applicable.
 
3.    Positions and Duties. The Executive shall serve as Chief Executive Officer
of the Company and shall have such duties and responsibilities commensurate with
such positions and such additional duties and responsibilities commensurate with
such position as may be assigned to him from time to time by the Company’s Board
of Directors. Executive shall have the authority as is commensurate for
performance of his duties and responsibilities, subject to the terms of this
Agreement and to the authority of the Company’s Board of Directors. During the
Term, the Executive shall devote his full business time, attention, skill and
efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Executive may engage reasonable amounts of time in charitable,
educational, religious, civic and professional activities, provided that such
activities do not materially interfere with the services required to be rendered
to the Company hereunder and do not violate the restrictive covenants set forth
in Section 10 below. During the Term, the Executive shall be entitled to serve
as a member of the Board of Directors, and the Company shall take all actions
necessary to appoint Executive to the Board of Directors and to obtain requisite
shareholder approval for such appointment if required.
 
 
1

--------------------------------------------------------------------------------

 
 
4.    Compensation and Related Matters. For services rendered by the Executive
hereunder during the Term, the Executive shall be compensated as follows:
 
(a)   Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) to be determined, from time to time, by the Company’s Board of
Directors (or the Compensation Committee of the Board of Directors). The initial
Base Salary for the first year following the Effective Date shall be Three
Hundred Twenty Thousand ($320,000.00) per annum. The Base Salary shall be
payable in accordance with the Company’s customary payroll practices, but in no
event less frequently than biweekly. The Company shall review the Executive’s
performance and Base Salary at least annually during normal Company salary
reviews, and any adjustments to the Base Salary shall be determined by the
Company’s Board of Directors (or the Compensation Committee of the Board of
Directors), in its sole discretion.
 
(b)   Cash Bonus. The Executive may receive annual cash bonus in an amount up to
100% of his then current Base Salary, as may be determined by the Board of
Directors (or the Compensation Committee of the Board of Directors), in its sole
discretion, in light of the Company’s then existing and expected business, the
Executive’s performance, the then prevailing industry standards (for similarly
situated companies) and the bonuses to be paid to other officers of the Company.
The cash bonus will be determined and paid no later than two weeks following the
end of the calendar year.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)   Benefits. In addition to, and not in limitation of, the rights afforded
the Executive hereunder, the Executive shall be entitled to participate in all
compensation and employee benefit plans or programs generally available to all
employees of the Company, to the fullest extent permissible under the general
terms and provisions of such plans or programs and in accordance with the
provisions thereof including, without limitation, incentive compensation, bonus,
group hospitalization, health, dental care, life, disability or other insurance,
tax-qualified and non-qualified pension, savings, thrift and profit-sharing
plans, termination or severance pay programs, sick-leave plans, travel or
accident insurance, automobile allowance or automobile lease plans, and
executive continent compensation plans, and equity compensation programs,
including, without limitation, capital accumulation programs, stock purchase,
restricted stock and stock option plans (such plans and programs, collectively,
the “Employee Benefit Plans”).
 
(d)   Expenses. The Company shall reimburse the Executive for all reasonable
out-of-pocket travel or other business expenses actually incurred or paid by the
Executive in connection with the performance of his duties and obligations under
this Agreement, subject to the Executive’s presentation of itemized vouchers,
receipts and documentation and consistent with the reimbursement policies and
procedures as the Company may, from time to time, establish for senior officers.
 
(e)   Vacation. Executive shall be entitled to four (4) weeks of paid vacation
per year. The Executive shall take his vacation at such time or times as the
Executive and the Company shall determine to be mutually convenient. In
addition, Executive shall be entitled to all other holidays, sick days and
personal days as are consistent with the Company’s policies in effect from time
to time.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)   Directors and Officers Insurance. During the Term, the Company shall
maintain insurance covering its directors and officers, including the Executive,
against lawsuits for errors, omissions and other liabilities, containing minimum
coverage amount of $5,000,000 in the aggregate, with a deductible of no greater
than $25,000; provided, however, that the amount of the insurance coverage and
deductible may be adjusted by the Company with the Executive’s approval.
 
(g)   Stock Grant. Executive is hereby granted Five Million (5,000,000) shares
of the Company’s Common Stock (the “Restricted Shares”) which shall vest in four
(4) equal semi-annual installments commencing on the six-month anniversary of
the Effective Date, subject to Executive’s employment with the Company on the
applicable vesting date. The Executive agrees and acknowledges that any sale of
the Restricted Shares shall comply with the Company’s insider trading policy.
The Executive further agrees and acknowledges that the Restricted Shares are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act of 1933, as amended, and therefore may not be sold or otherwise
disposed of by Executive in any manner that would constitute a violation of any
applicable federal or state securities laws, any rules of any national
securities exchange on which the Company’s securities may be traded, listed or
quoted, or in violation of any Company policy. Upon the termination of the
Executive’s employment, all unvested Restricted Shares shall immediately be
deemed forfeited and cancelled as of the Date of Termination (as defined below).
Notwithstanding the foregoing, upon the consummation of a transaction resulting
in a Change in Control (as defined below), all unvested Restricted Shares shall
be accelerated and deemed fully vested as of the effective date of the
consummation of such Change in Control transaction.
 
 
4

--------------------------------------------------------------------------------

 
 
5.   Early Termination. This Agreement may terminate prior to expiration of the
Initial Term or the then current Renewal Term as provided in accordance with
Section 2 above, or by reason of any of the following:
 
(a)   By Company for Cause. The Company may terminate this Agreement for “Cause”
(as defined below). For purposes of this Agreement, “Cause” shall mean: (i) the
gross and willful misconduct on the part of the Executive in connection with the
performance of his duties and responsibilities hereunder; (ii) the breach by
Executive of any material provision of this Agreement and/or the Confidentiality
Agreement dated as of December 17, 2012 entered into by and between the
Executive and the Company (the “Confidentiality Agreement”), which breach shall
remain uncured by the Executive thirty (30) days after receipt of the Company’s
notice of breach (provided, however, that if, in the reasonable judgment of the
Company, such breach is not curable, then the Company is not obligated to
provide such thirty (30) day cure period and shall have the right to immediately
terminate this Agreement); (iii) commission by Executive of fraud, embezzlement,
misrepresentation or an act of dishonesty in connection with his duties
hereunder; (iv) the commission of a felony or a misdemeanor involving moral
turpitude; (v) Executive has willfully and repeatedly refused or failed to
follow specific, lawful and reasonable directions of the Board of Directors and
the failure of the Executive to remedy such refusal or failure thirty (30) days
after of receipt of the Company’s written notice thereof; or (vi) the violation
by Executive of any statutory or common law duty of loyalty to the Company as
determined in a final non-appealable judgment by a court of competent
jurisdiction.
 
(b)   By Executive for Good Reason. The Executive may terminate this Agreement
for “Good Reason” (as defined below). For purposes of this Agreement, “Good
Reason” shall mean: (i) the breach by the Company of any material provision of
this Agreement, which breach shall remain uncured by the Company thirty (30)
days after receipt of the Executive’s notice of breach; (ii) the relocation of
the principal location of Executive’s employment outside of a 50-mile radius
from 45 Horsehill Road, Cedar Knolls, New Jersey, without Executive’s prior
written consent; (iii) any diminution in Executive’s title; or (iv) following a
Change of Control, if there shall be: (A) any diminution in the duties of
Executive, or (B) any reduction or diminution of the compensation due the
Executive pursuant to Section 4 hereof or the rights granted to the Executive
under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)   Death or Disability of Executive. This Agreement shall terminate
immediately upon the death of Executive or the Company’s determination of
Executive’s “Disability” (as defined below). For purposes of this Agreement,
“Disability” shall mean: (i) that the Executive is permanently disabled so as to
qualify for full benefits under the Company’s then-existing disability insurance
policy; or (ii) if the Company does not maintain any such disability policy on
the date of determination, the inability of the Executive to work for a period
of six (6) full calendar months during any nine (9) consecutive calendar month
period due to illness or injury of a physical or mental nature, supported by the
completion by the Executive’s attending physician or a doctor for the Company or
its insurer of a medical certification form outlining the disability and
treatment, if at the end of such disability period, there is no reasonable
probability of Executive promptly resuming full-time service pursuant to the
terms of this Agreement.
 
6.    Severance Provisions Generally.
 
(a)   Any termination of Executive’s employment by the Company shall be
communicated by written Notice of Termination to Executive and any termination
by the Executive of his employment shall be communicated by written Notice of
Termination to the Company. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.
 
(b)   For purposes of this Agreement, the “Date of Termination” shall mean (i)
if the Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated for Cause or without Cause by
the Company, the date specified in the Notice of Termination, (iii) if the
Executive’s employment is terminated as a result of a Disability, the date on
which the Company determines that the Executive is Disabled, and (iv) if the
Executive terminates his employment for Good Reason or otherwise voluntarily
terminates his employment without Good Reason, the date specified in the Notice
of Termination.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)   If this Agreement is terminated by the Company for Cause or by reason of
Executive’s death or Disability or if this Agreement is terminated by the
Executive without Good Reason, then the Company shall pay Executive the
following:
 
(i)
Accrued and unpaid Base Salary up to and including the Date of Termination;

(ii)
Accrued and unpaid benefits to the Executive under Employee Benefit Plans up to
and including the Date of Termination; and

(iii)
In the case of termination by reason of Executive’s death, the retention of the
Restricted Shares to the extent vested as of immediately prior to the Date of
Termination.

 
For the avoidance of doubt, all unvested Restricted Shares shall be deemed
forfeited and cancelled as of the Date of Termination in the case of termination
by the Company for Cause or by Executive without Good Reason.
 
(d)   If this Agreement is terminated by the Company (other than a termination
by the Company for Cause or by reason of Executive’s death or Disability ) or by
the Executive with Good Reason, then the Company shall pay Executive the
applicable severance payments as set forth in Section 7. Said severance payments
shall be payable in equal installments every two weeks over the applicable
severance period in accordance with the Company’s customary payroll practices.
 
(e)   If this Agreement is terminated by the Company (or its successor) in
connection with or as a result of a Change in Control, then the Company shall
pay Executive the severance payments as set forth in Section 8 below.
 
(f)   Executive shall not be required to mitigate (by seeking any other
employment, self-employment or any other income producing pursuit) any amounts
or benefits payable to him upon termination of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)    Executive shall not be required to set off against any amounts or
benefits payable to him upon termination of his employment under this Agreement,
any compensation for other employment, consultancy or unemployment benefits
received while he is receiving payments and benefits under this Agreement.
 
7.    Severance Payments. The Company shall provide Executive the following
severance:
 
(i)
Accrued and unpaid Base Salary up to and including the Date of Termination;

(ii)
Accrued and unpaid benefits to the Executive under Employee Benefit Plans up to
and including the Date of Termination;

(iii)
The retention of the Restricted Shares to the extent vested as of immediately
prior to the Date of Termination;

(iv)
Continued provision of Base Salary for twelve (12) months following the Date of
Termination;

(v)
A cash amount equal to the greater of (i) $50,000 or (ii) the average of all
annual cash bonuses theretofore received by Executive under this Agreement; and

(vi)
100% of COBRA premiums for Executive and his immediate family for twelve (12)
months following the Date of Termination.

 
 
8

--------------------------------------------------------------------------------

 
 
8.    Severance Due to a Change in Control.
 
(a)   For purposes of this Agreement, a “Change in Control” shall mean: (i) the
sale, conveyance or disposition (in one or a series of related transactions) of
all or substantially all of the stock or assets of the Company, or (ii) a
consolidation or merger of the Company with or into any other corporation or
corporations; provided, however, that a consolidation or merger involving the
Company shall not be deemed to be a Change in Control if (A) the other party
(or, if more than one, one of the other parties) to such transaction is an
affiliate of the Company or (B) following completion of the transaction, the
holders of shares of the Company’s capital stock immediately prior to the
transaction, own shares which represent a majority of voting power of the
surviving corporation (it being understood that for purposes of this Section 8,
(X) the phrase “majority of the voting power” of a corporation shall mean a
majority of all of the then outstanding capital stock of the corporation having
voting power, and (Y) the phrase “affiliate of the Company” shall mean, with
respect to the Company, any other person or entity which directly or indirectly
controls, is controlled by or under common control with the Company.
 
(b)   If, at any time after the Effective Date, this Agreement is terminated by
the Company (or its successor) in connection with or as a result of a Change in
Control or by the Executive for Good Reason in connection with or following a
Change in Control, then the Company (or its successor) shall provide Executive
the following severance:
 
(i)
Accrued and unpaid Base Salary up to and including the Date of Termination;

(ii)
Accrued and unpaid benefits to the Executive under Employee Benefit Plans up to
and including the Date of Termination;

(iii)
The retention of all Restricted Shares which shall be deemed fully vested as of
the effective date of the consummation of the Change in Control transaction;

(iv)
Continued provision of Base Salary for twelve (12) months following the Date of
Termination;

(v)
A cash amount equal to the greater of (i) $50,000 or (ii) the average of all
annual cash bonuses theretofore received by Executive under this Agreement; and

(vi)
100% of COBRA premiums for Executive and his immediate family for twelve (12)
months following the Date of Termination.

 
 
9

--------------------------------------------------------------------------------

 
 
9.    Confidentiality.
 
(a)    “Confidential Information” shall mean all information (in written, oral
or electronic form) of the Company and its affiliates that is designated by the
Company as being confidential or should have been reasonably understood by
Executive to be confidential. Confidential Information shall include, without
limitation, all documentation provided by the Company, including but not limited
to, all inventions, technology, trade secrets, know-how, technical information
and data, improvements, formulas, research, development, laboratory notebooks,
processes, diagrams, designs, drawings, engineering, test procedures and
specifications, manufacturing specifications, configurations, packaging, search
results, and any documents or materials relating thereto, business, financial,
accounting, insurance, and marketing information, analyses, forecasts,
predictions or projections, documents, systems, specifications, research and
development information, prices, proposed transaction terms and other commercial
information and/or trade and business secrets.
 
(b)    Confidential Information shall not include information that: (i) is or
becomes public domain through no action on the part of Executive; (ii) is
lawfully obtained from any source other than the Company, without an obligation
to keep it confidential; (iii) is previously known to Executive without an
obligation to keep it confidential; (iv) is required to be disclosed pursuant to
any applicable law, regulation, judicial or administrative order or decree, or
request by other regulatory organization having authority pursuant to the law;
provided, however, that Executive shall first have given prior written notice to
the Company so that the Company may seek a protective order requiring that the
Confidential Information not be disclosed; or (v) is independently developed by
Executive without the use of the Confidential Information.
 
(c)    Executive hereby agrees that, during the Term and for three (3) years
thereafter, he: (i) shall use the Confidential Information solely in connection
with the performance of his duties under this Agreement, and not for any other
purpose whatsoever without the prior express written consent of the Company;
(ii) shall not copy, disclose or reveal any of the Confidential Information to
any third party without the prior express written consent of the Company; (iii)
shall take strict precautions to maintain the confidentiality of the
Confidential Information received; (iv) shall, within five (5) days of a written
request by the Company, destroy or return any and all copies on any media
containing the Confidential Information.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)    Unauthorized disclosure or use of Confidential Information may give rise
to irreparable injury, which may not be adequately compensated by damages. In
the event of a breach or threatened breach of this Section 9, the Company shall
be entitled to a preliminary injunction and a temporary restraining order
restraining the Executive from using or disclosing the Confidential Information
or such other equitable relief as may be necessary to protect the interests of
the Company. Such remedy shall be additional to and not a limitation upon any
other remedy which may otherwise be legally available to the Company, including
but not limited to a remedy for actual damages occasioned by the breach of the
terms of this Section 9 (which damages shall include costs, expenses and
reasonable attorneys’ fees).
 
(e)    Executive acknowledges and agrees that he is aware that: (i) the
Confidential Information may contain material, non-public information regarding
the Company and/or its affiliates (“Insider Information”) and (ii) the United
States securities laws prohibit any persons who have material, non-public
information concerning the Company and/or its affiliates from purchasing or
selling securities of the Company or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities in reliance upon such
information. Accordingly, the Executive acknowledges and agrees to maintain all
Confidential Information and material non-public information of the Company
and/or its affiliates. The Executive acknowledges and agrees that he will abide
by all laws, rules and regulations relating to the handling of and acting upon
Insider Information (including trading (directly or indirectly) while in
possession of Insider Information or disclosing or utilizing Insider Information
in connection with the purchase or sale of securities). Further, the Executive
will not, and will use his best efforts to ensure that his affiliates (and any
person acting on their behalf or in concert with them) will not, trade in the
securities of the Company (including any securities convertible into such
securities, or any other right to acquire such securities) on the basis of, or
if and while it or its representatives are in possession of Insider Information
until such time as the Company has publicly disclosed such information.
 
 
11

--------------------------------------------------------------------------------

 
 
10.    Non-Competition and Non-Solicitation.
 
(a)    The Executive covenants and agrees that during the Term hereof and for a
period of two (2) years following the termination of his employment hereunder
(the “Restricted Period”), that he will not, directly or indirectly, at any time
during the Term and/or the Restricted Period and anywhere within the continental
United States:
 
(i)
own, operate, manage, join, control, participate in the ownership, management,
operation or control of, or be paid or employed by, or acquire any securities
of, or otherwise become associated with or provide assistance to, as an
employee, consultant, director, officer, shareholder, partner, agent, associate,
principal, representative or in any other capacity, any business entity which
engages in any directly competitive line of business in which the Company is
engaged during the Executive’s employment with the Company (including, but not
limited to, the development and commercialization of therapeutic and dietary
supplement products relating to myostatin inhibition); provided, however, that
the foregoing shall not prevent the Executive from owning, in the aggregate, an
amount not exceeding five percent (5%) of the issued and outstanding voting
securities of any class of any corporation whose voting capital stock traded or
listed on a national securities exchange or in the over-the-counter market; and

(ii)
solicit to employ or engage, for or on behalf of himself or any third party, any
employee, vendor or agent of the Company.

 
(b)    The Executive hereby agrees that he will not, directly or indirectly, for
or on behalf of himself or any third party, at any time during the Term and/or
the Restricted Period, solicit any customers of the Company (and/or its
successor) with respect to products or services directly competitive with
products or services then being sold by the Company (and/or its successor).
 
 
12

--------------------------------------------------------------------------------

 
 
(c)    If any of the restrictions in this Section 10 shall be held by a court of
competent jurisdiction to be unenforceable, illegal or invalid by reason of the
extent, duration or geographical scope thereof or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographical scope or other provisions hereof, and this Section 10, in its
reduced form, shall be remain valid, in full force and effect and enforceable in
the manner contemplated hereby.
 
11.   Ownership of Product Ideas and Assignment.
 
(a)    The Executive will disclose to the Company all Product Ideas. For
purposes of this Agreement, “Product Ideas” shall mean all ideas, potential
marketing and sales relationships, inventions, copyrightable expressions,
research, plans for products or services, marketing plans, original works of
authorship, know how, trade secrets, information, data, developments,
discoveries, improvements, modifications, technology and designs, whether or not
eligible for patent or copyright protection, which relate to the business of the
Company, made, conceived, expressed, developed, or actually or constructively
reduced to practice by the Executive within the scope of Executive's employment,
whether solely or jointly with other Company employees or consultants retained
by Company during the Term.
 
(b)    The Executive acknowledges and agrees that the Product Ideas and any
resulting patents or trademarks shall be the exclusive property of the Company,
and that all of said Product Ideas shall be considered as “work made for hire”
belonging to the Company. To the extent any such Product Ideas, under applicable
law, may not be considered work made for hire by the Executive for the Company,
the Executive hereby assigns and, upon its creation, automatically and
irrevocably assigns to the Company, without any further consideration, all
right, title and interest in and to such Product Ideas, including, without
limitation, any copyright, other intellectual property rights, all contract and
licensing rights, and all claims and causes of action of any kind with respect
to such materials. The Company shall have the exclusive right to use the Product
Ideas, whether original or derivative, for all purposes without additional
compensation to the Executive. At the Company’s expense, the Executive will
assist the Company to perfect the Company’s rights in the Product Ideas and to
protect the Product Ideas throughout the world, including, without limitation,
promptly executing and delivering such patent, copyright, trademark or other
applications, assignments, descriptions and other instruments and to take such
actions for and on behalf of the Executive as may be necessary to vest title to
and/or defend or enforce the rights of the Company in the Product Ideas.
 
 
13

--------------------------------------------------------------------------------

 
 
12.   Specific Performance; Injunctive Relief. The Company and the Executive
each acknowledge and agree that irreparable damage would occur in the event that
the provisions of Sections 9, 10 or 11 of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties shall be entitled to seek an injunction or injunctions
to prevent breaches of the such provisions of this Agreement and to enforce
specifically the terms and provisions thereof in any court of the United States
or any state thereof having jurisdiction, this being in addition to any other
remedy to which they may be entitled at law or equity.
 
13.   Indemnification. The Company shall indemnify and hold harmless Executive
to the maximum extent permitted by the Company’s Articles of Incorporation,
By-Laws, and the Nevada Corporations Code, as amended.
 
14.   Withholding. The Company shall be entitled to deduct and withhold, from
the Base Salary, bonuses, severance payments and/or any other amounts otherwise
payable pursuant to this Agreement, such amounts as the Company determines that
it is required to deduct and withhold under the Internal Revenue Code of 1986,
as amended, or any provision of state or local tax law, with respect to the
making of such payment.
 
15.   Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement other than Section 4 (it being
acknowledged by the Parties that Section 4 is an integral and material part of
this Agreement) is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
 
14

--------------------------------------------------------------------------------

 
 
16.   Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or (unless otherwise
specified) mailed by United States certified mail, return receipt requested,
postage prepaid, or one day after delivery to an overnight air courier
guaranteeing next day delivery, addressed as follows:
 
If to Executive:
Glen R. Fleischer
PO BOX 48
New Vernon, NJ 07976
 
If to the Company:
MYOS Corporation
45 Horsehill Road, Suite 206
Cedar Knolls, NJ 07927
Attention: Chairman of the Board
 
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notice of change in address shall be
effective only upon receipt.
 
17.   Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
 
15

--------------------------------------------------------------------------------

 
 
18.   Assignment. This Agreement may not be assigned by the Executive, but may
be assigned by the Company to any successor to, or assign of, its business and
will inure to the benefit and be binding upon any such successor or assign. The
term “the Company” as used throughout this Agreement shall include (i) any
successors or assigns of Company, and (ii) any successor, individual,
association, partnership or corporation to which all or substantially all of the
business, stock or assets of the Company shall have been transferred, and (iii)
any other corporation into or with which Company shall have or has been merged,
consolidated, reorganized or absorbed, all of whom shall be bound by the
provisions of this Agreement, provided that no such assignment, sale of assets,
merger or other such event shall relieve the Company, of its obligations
hereunder.
 
19.   Counterparts. This Agreement may be executed in several counterparts, each
of which may be delivered by and among the parties by facsimile or other
electronic transmission and each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.
 
20.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof, and fully supersedes any
and all prior agreements between the parties hereto respecting the Executive’s
employment. In addition, no amendment or modification to this Agreement shall be
valid unless set forth in writing and signed by each of the parties.
 
21.   Headings. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
 
22.   Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New Jersey
without regard to its conflicts of law principles.
 
 
16

--------------------------------------------------------------------------------

 
 
23.   Representations.
 
(a)   Executive’s Representations. Executive hereby represents and warrant to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound (including his non-compete
and confidentiality agreement with Central Garden & Pet Company), (ii) Executive
is not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity (except his
non-compete and confidentiality agreement with Central Garden & Pet Company),
and (iii) upon the execution and delivery of this Agreement by all of the
parties hereto, this Agreement shall be valid and binding obligation of
Executive, enforceable in accordance with its terms.
 
(b)   Company’s Representations. Company hereby represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement by
Company does not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Company is a party or by which Company is bound, (ii) this Agreement has been
duly approved by its Board of Directors and the undersigned signatory of the
Company has authority to execute this Agreement on behalf of the Company, and
(iii) upon the execution and delivery of this Agreement by all parties hereto,
this Agreement shall be the valid and binding obligation of Company, enforceable
in accordance with its terms.
 
24.   Survival. Sections 4(g), 6, 7, 8, 9, 10, 11, 12, 13, 14, 20, 24 and 25
shall survive the termination of this Agreement.
 
25.   Attorneys Fees. The parties shall be responsible for their own respective
costs and expenses incurred in connection with negotiation and execution of this
Agreement and any dispute involving this Agreement including attorney fees and
costs.
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date and year first above written.
 
COMPANY
MYOS Corporation
       
By:
/s/ Peter Levy   Name: Peter Levy  
Title:
Chief Operating Officer        
EXECUTIVE
         
/s/ Glen R. Fleischer
   
Glen R. Fleischer
 

 
 
 
18

--------------------------------------------------------------------------------